Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 2, 6, 14, 19, 25, 32, 36, 40, 48, 61, 62, 73, 83, 94, 98, 125, 129, 135, 141, 144, 146, 149, 185 and 186 are pending in the present application.  Claims 14, 19, 25, 40, 48, 61, 62, 73, 83, 125, 141, 146 and 149 stand withdrawn from further consideration as being drawn to a nonelected invention.  Based on the amendment filed December 30, 2021, claim 14 and 48 do not read on the elected species:

    PNG
    media_image1.png
    151
    242
    media_image1.png
    Greyscale
, and, thus, stand withdrawn from further consideration.  
 Claims 1, 2, 6, 32, 36, 94, 98, 129, 135, 144, 185 and 186 will be examined according to MPEP § 803.02.

Claim Rejections - 35 USC § 112
The rejection of claims 185 and 186 under 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement is 
withdrawn.
 
The rejection of claims 185 and 186 under 35 U.S.C. 112 (pre- AIA ), second paragraph, is withdrawn.

Claims 1, 2, 6, 32, 36, 94, 98, 129, 144, 185 and 186 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims are indefinite for the following reason:
Claim 1 recites “wherein when the term alkyl, alkanediyl, alkylidene, cycloalkyl, cycloalkanediyl, alkenyl, alkenediyl, alkynyl, aryl, arenediyl, aralkyl, heteroaryl, heterocycloalkyl, acyl, thioacyl, alkoxy, cycloalkoxy, alkenyloxy, alkynyloxy, aryloxy, aralkoxy, heteroaryloxy, heterocycloalkoxy, acyloxy, alkylthio, acylthio, alkylamino, dialkylamino, cycloalkylamino, alkenylamino, alkynylamino, arylamino, aralkylamino, heteroarylamino, heterocycloalkylamino, alkoxyamino, alkylsulfonylamino, amido, and alkylimino are used with the substituted modifier, one or more hydrogen atom has been independently replaced by -OH, -F, -Cl, {00963527} 6-Br, -I, -NH2, -NO2, -CO2H, -CO2CH3, -CN, -SH, -OCH3, -OCH2CH3, -C(O)CH3, -NHCH3, -NHCH2CH3, -N(CH3)2, -C(O)NH2, -C(O)NHCH3, -C(O)N(CH3)2, -OC(O)CH3, -NHC(O)CH3, -S(O)20H, or -S(O)2NH2; or a pharmaceutically acceptable salt, acetal, or hemiacetal thereof”.  
However, some of said terms recited, for example, alkanediyl, alkylidene, cycloalkanediyl, etc., have been deleted from the definitions of the variables.  It is 
For this reason, the skilled artisan in the art at the time of the present invention would be unable to determine the metes and bound of the claimed invention.

Claim Rejections - 35 USC §103
The rejection of claims 14 and 48 under 35 USC 103 over Teow (WO 2012/096718) is withdrawn.
See paragraph #3 above.

The rejection of claim 34 under 35 USC 103 over Teow (WO 2012/096718) is made moot by the cancellation of the instant claim.

The rejection of claims 1, 2, 6, 32, 36, 94, 129, 135, 144, 185 and 186 under 35 USC 103 over Teow (WO 2012/096718) is maintained.
Teow teaches compositions comprising oleanolic triterpenoid compounds, such
as:

    PNG
    media_image2.png
    158
    301
    media_image2.png
    Greyscale
wherein
M3 may be H, alkali metal, aliphatic group or aromatic group and 
R61, R62, R63, R64, R65, R66 and R67 separately may be H, hydroxyl, amino or aliphatic group, for use in treating liver diseases (see the entire article, especially paragraphs 


    PNG
    media_image3.png
    141
    511
    media_image3.png
    Greyscale
 (see page 32, claim 15).
The instant claims differ from the reference by reciting compounds not
exemplified by the reference, such as, 

    PNG
    media_image4.png
    158
    252
    media_image4.png
    Greyscale
, which differs from CDDO-Me by reciting a 4α-hydroxy group (see for example, instant claims 135, 185 and 186).
However, as noted above, the reference teaches R61 and/or R62 as alkyl, hydroxyl or amino (see page 10, lines 2-4).  Therefore, modification of any of the exemplified prior art compounds, including by replacing the 4α-methyl groups with a hydroxyl or amino group would result in the production of compounds such as:

    PNG
    media_image4.png
    158
    252
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    159
    242
    media_image5.png
    Greyscale
(see instant claim 135) and, thus, would have been obvious to the skilled artisan in the art at the time of the present 
Therefore, the instant claims are rendered prima facie obvious.

The rejection of claims 14 and 48 under 35 USC 103 over Jiang et al. (WO 2009146216 cited by applicant on IDS submitted 9/4/2018) is withdrawn.
See paragraph #3 above.

The rejection of claim 34 under 35 USC 103 over Jiang et al. (WO 2009146216 cited by applicant on IDS submitted 9/4/2018) is made moot by the cancellation of the instant claim.

The rejection of claims 1, 2, 6, 32, 36, 129, 135, 144, 185 and 186 under 35 USC 103 over Jiang et al. (WO 2009146216 cited by applicant on IDS submitted 9/4/2018) is maintained.
Jiang et al. teaches derivatives of oleanolic acid of the formula:

    PNG
    media_image6.png
    310
    363
    media_image6.png
    Greyscale
, such as, 
    PNG
    media_image7.png
    179
    256
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    195
    254
    media_image8.png
    Greyscale
, etc., 
with antioxidant and anti-inflammatory properties (see the entire article, especially
Abstract, page 3, line 2 - page 4, line 29; page 11, compounds 63301 and 63302).  The reference also teaches R4 and R5 are independently alkyl or substituted alkyl and Y is 
a (see page 3, page 3, line 7 - page 4, line 29).
The instant claims differ from the reference by reciting compounds not exemplified by the reference.  For example, compounds wherein R2 is -(CH2)s-NR5’(R6) or -(CH2)q-C(O)-R5” (see instant claim 2) or such as:

    PNG
    media_image9.png
    200
    225
    media_image9.png
    Greyscale
and 
    PNG
    media_image10.png
    184
    243
    media_image10.png
    Greyscale
(see instant claims 135, 185 and 186).
However, the reference
teaches R4 and R5 are independently alkyl or substituted alkyl (see page 7, line 19).  
Non-limiting examples of substituted alkyl groups as set forth by the reference are:
    PNG
    media_image11.png
    188
    696
    media_image11.png
    Greyscale
 (see page 22, lines 6-11) and
teaches and defines isomers:

    PNG
    media_image12.png
    158
    701
    media_image12.png
    Greyscale
(see page 35, lines 8-12).

Therefore, modification of any of the exemplified prior art compounds by replacing the 4β-methyl group with one of the substituted alkyl groups taught by the reference; and/or changing the stereochemistry at the 4-position of the prior art compounds, with the production of compounds encompassed by the instant claims, would have been within the level of skill of the ordinary artisan in the art at the time of the present invention. The motivation is based on the teaching by the reference that the compounds obtained would also be useful antioxidant and anti-inflammatory agents. 
Therefore, the instant claims are rendered prima facie obvious.

The rejection of claims 14 and 48 under 35 USC 103 over Meyer et al. (WO 2011/130302) is withdrawn.
See paragraph #3 above.

The rejection of claim 34 under 35 USC 103 over Meyer et al. (WO 2011/130302) is made moot by the cancellation of the instant claim.

The rejection of claims 1, 2, 6, 32, 36, 94, 129, 135, 144, 185 and 186 under 35 USC 103 over Teow (WO 2012/096718) is maintained.
The rejection of claims 1, 2, 6, 32, 36, 94, 98, 129, 135, 144, 185 and 186 under 35 USC 103 over Meyer et al. (WO 2011/130302) is maintained.
Meyer et al. teaches a method of treating obesity using antioxidant inflammation modulators, for example, triterpenoids of the structure:

    PNG
    media_image13.png
    261
    350
    media_image13.png
    Greyscale
wherein

    PNG
    media_image14.png
    95
    552
    media_image14.png
    Greyscale

R3 is acyl or heteroaryl and exemplifies compounds such as: 

    PNG
    media_image15.png
    117
    511
    media_image15.png
    Greyscale

    PNG
    media_image16.png
    149
    236
    media_image16.png
    Greyscale
, etc. (see the entire article, especially page 3, line 9 - page 4, line 15; page 16, line 16 - page 17, line 10; Table bridging pages 41-42; definition of heteroaryl, page 24, line 17 - page 25, line 2 and definition of acyl, page 25, line 24 - page 26, line 9). 
2 is hydroxyl as shown in applicant’s elected species:

    PNG
    media_image17.png
    151
    242
    media_image17.png
    Greyscale
or R2 is substituted alkyl, such as, 
    PNG
    media_image18.png
    195
    235
    media_image18.png
    Greyscale
 (see for example, claims 135, 185 and 186). 
However, as noted above, the reference teaches 

    PNG
    media_image14.png
    95
    552
    media_image14.png
    Greyscale
, R3 is acyl or heteroaryl. The term “substituted alkyl’ is set forth as: 

    PNG
    media_image19.png
    278
    690
    media_image19.png
    Greyscale
(see page 21, lines 6-14).
Based on the teachings of the reference, modification of any of the exemplified prior art compounds as taught by Meyer et al. to obtain compounds as recited by the instant claims would have been obvious to the skilled artisan in the art at the time of the 


    PNG
    media_image20.png
    117
    159
    media_image20.png
    Greyscale
or 
    PNG
    media_image21.png
    117
    184
    media_image21.png
    Greyscale
, by substituting one or both of the C4 methyl groups or replacing one of the C4 methyl group with groups such as hydroxyl or alkoxy as well as replacing the C17 group as exemplified by the prior art with a heteroaryl, as recited by the elected species, would have been within the level of skill of the ordinary artisan in the art at the time of the present invention. The motivation to make said modifications is based on the teaching by the reference that the compounds obtained would also be useful antioxidant inflammation modulators. 
Therefore, the instant claims are rendered prima facie obvious.

Response to Arguments
Applicant argues, in the Remarks and/or the Visnick’s declaration,
the rejection appears to discount the requirement that person of skill in the art have a reason for selecting and modifying a compound in the prior art in a manner that results in one of the claimed compounds;
none of compounds of Jiang showed particularly impressive NO inhibition activity and, so why would a person of skill in the art choose any of these for further modification?;
the rejection has not provided any suggested alternative property for identifying these compounds as the supposed starting points for further optimization, the rejection must still establish clear and specific reasons why a person of skill in 

even under the more flexible approach after KSR, in order to establish a prima facie case, the rejection must still put forward some reason to make the modifications between the invention and the cited art. With reference to MPEP § 2143;
the rejection failed to present a prima facie case because the analysis of obviousness has failed to show that there is a reasonable expectation of success of making compound that selectively inhibit IL-17; and
the instantly claimed compounds show a binding profile not expected from the cited art, i.e., selectivity for IL-17 inhibition (see Visnick’s declaration).
Applicant’s argument was considered but not persuasive for the following reasons.
Applicant’s argument seems to center around the selectivity for IL-17 inhibition. However, the issue is not whether the references teach the same use as the instant invention.  In other words, the rejections do not have to show that there is a reasonable expectation of success of making compound that selectively inhibit IL-17.  The issue is whether the references provide a reason to make the claimed compounds.  
The court in In re Dillon, noted that there is no requirement that the prior art must suggest that the claimed compounds have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness.  In re Dillon, 919 F.2d 688, 696, USPQ 2d 1897, 1904 (Fed. Cir. 1990).  An obviousness rejection is proper as long as the prior art suggests a reason or provides motivation to make the claimed invention, even where the reason or motivation differs from that discovered by 

In each of the cited reference, the difference in the exemplified prior art compound(s) necessary to arrive at applicants’ compound(s) is within the teachings of each reference (see discussions above) and, thus, the motivation to make said change is found within the cited prior art.  As discussed above, each reference teaches a use for the prior art compounds.  Thus, the reason to modify is based on the reasonable expectation that the compounds obtained, based on the teachings of the cited references, would have similar properties as taught by the reference, not as taught by applicant.
Applicant’s reference to the generic teachings of the prior art is noted.  However, applicant was not left to “pick and choose” from a list of generic permutations but rather specific compound(s) was pointed out for testing against instant compounds that solely differed in one respect from compounds claimed herein.  Said difference is amply taught by the prior art to result in compounds with pharmaceutical use.

Lastly, in the remarks and the Visnick’s declaration, applicant argues unexpected results based on IL-17 inhibition as compared to the prior art compounds.
First, the fact that applicant shows the claimed compounds have better IL-17 inhibition property does not render an otherwise obvious compound unobvious.  There is no factual evidence showing that said difference would result in differences in biological properties.
Second, the skilled artisan in the chemical/pharmaceutical art would expect differences in potency between isomeric compounds.  The fact that applicant shows the cited claimed compounds have better IL-17 inhibition is not unexpected since, the 
Third, the comparison does not commensurate in scope with the claimed compounds.  As recognized by MPEP §716.02(d), 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). 

Lastly, as noted above, the issue is not the property of the prior art compounds as it relates to IL-17 inhibition.  The issue is whether the skilled artisan would have the reasonable expectation that modification of the exemplified prior art compounds, based on the teachings of the cited references, would lead to compounds useful as taught by the cited references.
For these reasons, the rejections of (i) claims 1, 2, 6, 32, 36, 94, 129, 135, 144, 185 and 186 under 35 USC 103 over Teow (WO 2012/096718) , (ii) claims 1, 2, 6, 32, 36, 129, 135, 144, 185 and 186 under 35 USC 103 over Jiang et al. (WO 2009146216 cited by applicant on IDS submitted 9/4/2018) and (iii) claims 1, 2, 6, 32, 36, 94, 98, 129, 135, 144, 185 and 186 under 35 USC 103 over Meyer et al. (WO 2011/130302) are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/BARBARA P BADIO/Primary Examiner, Art Unit 1628